Exhibit 10.44

WAIVER

THIS WAIVER (“Waiver”) is made and entered into as of this 14th day of June,
2007, by and among Averion International Corp., a Delaware corporation (formerly
IT&E International Group and referred to herein as the “Company”), and the
undersigned Stockholders (each a “Holder” and collectively the “Holders”).
Capitalized terms used herein and undefined shall have the meanings set forth in
that certain Registration Rights Agreement (defined in the Recitals below).

RECITALS:

WHEREAS, reference is made to that certain Registration Rights Agreement dated
as of July 31, 2006 (the “Registration Rights Agreement”), by and among the
Company and the Holders;

WHEREAS, Section 2.3 of the Registration Rights Agreement affords the
undersigned Holders the opportunity to have Registrable Securities of such
Holders included in a registration statement filed by the Company (the
“Piggyback Rights”);

WHEREAS, the Company has informed the Holders that it intends to file a
registration statement on or before June 15, 2007 (the “Registration
Statement”);

WHEREAS, Sections 2.11 and 3.5 of the Registration Rights Agreement permit any
provision of the Registration Rights Agreement to be waived upon the written
consent of the Holder or Holders representing at least a majority of the
Registrable Securities;

WHEREAS, the undersigned Holders desire to waive such Holders’ Piggyback Rights
with respect to the Registration Statement;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

1. WAIVER.

(a) The undersigned Holders agree to waive their respective Piggyback Rights
contained in Section 2.3 of the Registration Rights Agreement with respect to
the Registration Statement (as defined above);

(b) Except as expressly set forth herein, this Waiver shall not be deemed to be
a waiver, amendment or modification of any provisions of the Registration Rights
Agreement or of any right, power or remedy of any Holder, or constitute a waiver
of any provision of the Registration Rights Agreement (except to the extent
herein set forth), or any other document, instrument and/or agreement executed
or delivered in connection


--------------------------------------------------------------------------------


therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder. Except as set forth herein, the
Holders reserve all rights, remedies, powers, or privileges.

2. CONFLICTS.  Except as expressly set forth in this Waiver, the terms and
provisions of the Registration Rights Agreement shall continue unmodified and in
full force and effect. In the event of any conflict between this Waiver and the
Registration Rights Agreement, this Waiver shall control.

3. GOVERNING LAW.  This Waiver shall be governed and construed under the laws of
the State of Delaware, and shall be binding on and shall inure to the benefit of
the parties and their respective successors and permitted assigns.

4. COUNTERPARTS. This Waiver may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first set forth above.

COMPANY:

 

Averion International Corp.

 

By:

/s/ Christopher Codeanne

 

Name:

Christopher Codeanne

Title:

Chief Financial Officer

 

HOLDERS:

 

Philip T. Lavin

 

By:

/s/ Philip T. Lavin

 

Name:

Philip T. Lavin

 

David A. Schoenfeld

 

By:

 

 

Name:

David A. Schoenfeld

 

 

Ellen Schoenfeld Beeks

 

By:

 

 

Name:

Ellen Schoenfeld Beeks

 

Andrew Lavin

 

By:

 

 

Name:

Andrew Lavin

 

 

Abby G. Lavin

 

 

By:

/s/ Abby G. Lavin

 

Name:

Abby G. Lavin

 


--------------------------------------------------------------------------------